8/25/2019 Case 2:19-cv-02612-TLP-tmp Document 1/2in'abled@rtjo9/19 Page 1of5 PagelD8

V4 NETZERO Message Center

From: "AMY WEINHAUS" <AMY.WEINHAUS@EEOC.GOVv>

To: <tambrown@netzero.com>

Sent: Wed, Apr 12, 2017 11:18 AM

Subject: Tamara Brown v. USDA EEOC Case No. 560-2017-00082X

 

Ms. Brown,

| am in receipt of your voice mail message on Monday, April 10, 2017, responding to my previous email and phone
messages.

Per your request, this office will issue a Notice and Order to the Agency in which they will be ordered to provide you
with the Final Agency Decision (FAD) you are requesting, accompanied by all appropriate appellate rights, including the
right to appeal the FAD to the EEOC's Office of Federal Operations.

Please do not hesitate to contact me if you have any further questions.

For the Commission:
Judge Weinhaus

Amy L. Weinhaus

Administrative Judge

U.S. Equal Employment Opportunity Commission
Saint Louis District Office

Robert A. Young Federal Building

1222 Spruce Street, Room 8.100

Saint Louis, Missouri 63103

(314) 539-7944 (direct)

(314) 539-7894 (fax)

>>> AMY WEINHAUS 4/5/2017 5:59 AM >>>
Dear Ms. Brown,

The EEOC Saint Louis District Office received correspondence from you dated January 13, 2017 in which you indicate
that you "would like to pursue the internal Final Agency Decision.” You appear in said correspondence to have
questions regarding the processing of your case if you do not proceed to hearing.

| attempted yesterday to reach you at the telephone number indicated on the correspondence (901-585-3651) to
answer your questions and ascertain whether or not you are requesting a hearing or withdrawing your hearing request
and instead electing to proceed with a final agency decision and appeal rights to EEOC enabling you to challenge that
final agency decision if it is not favorable to you.

Please contact me at your earliest convenience.

For the Commission:
Judge Weinhaus

Amy L. Weinhaus

Administrative Judge

U.S. Equal Employment Opportunity Commission
Saint Louis District Office

Robert A. Young Federal Building

1222 Spruce Street, Room 8.100

Saint Louis, Missouri 63103

(314) 539-7944 (direct)

https:/webmaila.netzero.net/webmail/new/8?folder=inbox&command=print&msgList=00000tk0:001 Ov_Ct000010SN&msgNum=00000tk0:0010v_Ct0... 1/2
8/28/2018 Case 2:19-cv-02612-TLP-tmp Document 1-2int#ipagr@9/09/19 Page 2o0f5 PagelD 9
(314) 539-7894 (fax)

https://webmaita.netzero.net/webmail/new/8?folder=Inbox&command=print&msgList=00000tk0:001 Ov_Ct000010SN&msgNum=00000tk0:0010v_Ct0... 2/2
Case 2:19-cv-02612-TLP-tmp Document 1-2 Filed 09/09/19 Page 3of5 PagelD 10

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P. O. Box 77960
Washington, D.C. 20013

 

Jul 24, 2017

Tamara Brown Docket # : 0120172500
PO Box 383064 Filed : 07/18/17
Germantown, TN 38138 Agency Number(s): FSIS201600389

Dear Ms. Brown:

This Commission acknowledges receipt of the above referenced appeal on the date
indicated. Any statement or brief in support of the appeal must be submitted to
the Commission as well as to the agency within 30 days of filing the notice of
appeal. The Commission will accept statements or briefs in support of an appeal
by facsimile transmittal (Fax number 202-663-7022) provided they are no more
than ten (10) pages long. You are reminded that it is your responsibility to
ensure that the agency receives a copy of any material you submit to this
office. You should reference the above docket number in all submissions and
correspondence to the Commission,

You will be notified by first class mail as soon as a decision is reached on the
appeal. You are responsible for providing the Commission with notice of any
change of address. The Commission will terminate the processing of the appeal
if you file a civil action, in accordance with 29 CFR 1614.409.

The Commission's appellate regulations are found in Title 29, Code Of Federal
Regulations, Part 1614 and at 64 Federal Register 37644 (1999). The regulations
are available on the Internet on EEOC's Home Page: WWW.EEOC.gov. You are urged
to review these regulations.

If you have questions regarding the processing of the appeal, please call the
EEOC, Office of Federal Operations at (202) 663-4599 and ask to speak to the
Officer of the Day.

Sincerely,

(obt 9 Gonrchat

 

Robert J. Barnhart, Director
Compliance and Control Division
Office of Federal Operations

Ce:
Case 2:19-cv-02612-TLP-tmp Document 1-2 Filed 09/09/19 Page4of5 PagelD 11

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P. O. Box 77960

Washington, D.C. 20013
Apr 15, 2019

 

REQUEST FOR RECONSIDERATION

Tamara Brown Re: Brown v. Department of Agriculture
PO Box 383064 ~ USDA Food Safety and Inspection
Germantown, TN 38138 Service

Docket # : 2019002764

Assoc # : 0120172500

Filed Date: 12/10/18
Agency Number(s): FSIS201600389

Dear Ms. Brown:

The above request for reconsideration has been docketed and assigned the
docket number listed above. Please refer to the docket number on all
correspondence to this office.

The Commission, in its discretion, may grant the request if the party
demonstrates that: (1) the appellate decision involved a clearly erroneous
interpretation of material fact or law; or (2) the decision will have a
substantial impact on the policies, practices, or operation of the agency.
29 C.F.R.1614.405(b) (1) & (2).

You were required to submit any supporting documents or brief at the time the
request was filed. The opposing party shall have 20 days from the date of

service in which to submit any brief or statement in opposition. Such
service must be included with the submission to the Office of Federal
Operations, The Commission will accept statements or briefs in opposition to

a request by facsimile transmission (Fax Number 202-663-7022) provided they
are no more than ten (10) pages long.
Case 2:19-cv-02612-TLP-tmp Document 1-2 Filed 09/09/19 Page5of5 PagelD 12

If you have questions regarding the processing of your appeal, please call
the EEOC, Office of Federal Operations at (202) 663-4599 and ask to speak to

the Officer of the Day.

Sincerely,

a

Robert J. Barnhart, Director
Compliance and Control Division
Office of Federal Operations

CC:
Department of Agriculture - USDA Food Safety and Inspection Service

1400 Independence Ave SW
Room 3312-S MS1419
Washington, DC 20250

(2)
